DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150014709 A1 (JEONG C et al.)




    PNG
    media_image1.png
    477
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    611
    media_image2.png
    Greyscale

Per claims 1, 9, and 14, Jeong teaches a manufacturing method of an array substrate and 
a liquid crystal display panel comprising: an array substrate [SUB1], comprising: a transparent base [INS1]; a light shield layer [LRL, see paragraph 0058], disposed on the transparent base [see figure 10B]; a first metal layer [GE, see paragraph 0116 and figure 12], disposed on the light shield layer [see figures 10B and 12]; wherein the light shield layer is located between the [see figure 10B and 12] and a pattern of the light shield layer and a pattern of the first metal layer are identical [see figure 12, at the interface surface between LRL and GE first metal layer, the patterns of the light shielding layer and first GE layer are identical]; an insulating layer [GI], disposed on the first metal layer [see figures 10B and 12]; a passageway layer [SM], disposed on the insulating layer [see figure 10B and 12]; a second metal layer [DE]; a passivation layer, disposed on the second metal layer and formed with a contact hole [PSV and CH]; a pixel electrode layer, disposed on the passivation layer and connected to the second metal layer through the contact hole [PE]; a color filter substrate, disposed opposite to the array substrate [ISN2], wherein the color filter substrate comprises a black matrix layer [BM]; and a liquid crystal layer, disposed between the array substrate and the color filter substrate [LC].  
Jeong lacks, but common knowledge teaches, an ohmic contact layer, disposed on the passageway layer and the source/drain electrode.  Improved current conduction from the metal to the semiconductor would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 2, Jeong teaches the manufacturing method of an array substrate according to claim 1, wherein forming the light shield layer and the first metal layer on the transparent base to locate the light shield layer between the transparent base and the first metal layer and identify the pattern of the light shield layer and the pattern of the first metal layer comprises: forming a black shield material layer on the transparent base [see paragraph 0059]; forming a first metal material layer on the black shield material layer [GE, see paragraph 0116]; forming a photoresist layer on the first metal material layer [see paragraphs 0016 and 0100]; exposing and developing the photoresist layer by a mask to obtain a patterned photoresist layer [see paragraphs 0016 and 0100]; processing the first metal material layer and the black shield material layer sequentially by a wet etching and a dry etching with the patterned photoresist layer as the mask [see paragraphs 0016 and 0100]; and removing a residual photoresist layer after the dry etching to obtain the light shield layer and the first metal layer [inherent in order to achieve the proper shape].  
Per claims 3, 10 and 15, Jeong teaches the manufacturing method of an array substrate according to claim 1, wherein a material of the light shield layer is a black photoresist containing carbon black [see paragraph 0059].  
Per claim 4, Jeong teaches the manufacturing method of an array substrate according to claim 1, wherein the light shield layer and the first metal layer are formed in an identical mask process [see paragraphs 0016 and 0100].  
Per claims 5, 11, and 16, Jeong teaches the manufacturing method of an array substrate according to claim 1, wherein the first metal layer comprises a scan line and a gate electrode of a thin film transistor [see figures 5 and 12].  Jeong lacks, but common knowledge teaches, a common electrode formed from the same layer and step as the gate lines in order to reduce manufacturing steps and form and IPS type cell.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claim 6, Jeong teaches the manufacturing method of an array substrate according to claim 1.  Jeong lacks, but common knowledge teaches an ohmic contact layer comprises a first region and a second region separated from each other on the passageway layer.   Improved current conduction from the metal to the semiconductor for both the drain and source would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
[see figures 7, 10B and 12], the source electrode is connected to the first region of the ohmic contact layer, and the drain electrode is connected to the second region of the ohmic contact layer [inherent to the common knowledge rejection of claim 6].  
Per claims 8 and 20, Jeong teaches the manufacturing method of an array substrate according to claim 1.  Jeong does not explicitly mention the substrate material.  However, common knowledge teaches a transparent base made out of glass, quartz or organic polymer for improved transparency.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 13 and 18, Jeong teaches the array substrate according to claim 9, wherein the first metal layer and the light shield layer are immediately contacted [see figures 10B and 12].  
Per claim 19, Jeong in view of common knowledge teaches the liquid crystal display panel according to claim 14.  Jeong lacks, but common knowledge teaches, a material of the light shield layer on the array substrate and a material of the black matrix layer on the color filter substrate are identical.  Reduce costs would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A DUDEK/Primary Examiner, Art Unit 2871